DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on January 24, 2020.  These drawings are considered acceptable by Examiner. 
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-3, 5, 8-10, 12, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al., (U.S. Pub. No. 2014/0313775 A1) 
Regarding Claim(s) 1, 8, 15, Myers et al., teaches an installation kit for the production of a niche, comprising: a recess element (16, “frame,” ¶ [0035]-¶ [0055]; see at least Fig. 2) comprising a rear wall (46, “floor”), four side walls (four sides,16B) and a projecting frame (top surface of 16T) adjoining outward edges of the side walls (16Bx4), at least one of the side walls (16B) including a passage opening (24, “openings” [Wingdings font/0xE0] “ for access by wires or other electrical connectors, such as wiring carrying AC power in, and wiring carrying DC power out,” ¶ [0036]) formed therein; an insert (34, “first inner wall,” ¶ [0045]) that can be insertable into the passage opening (as clearly depicted in Fig. 3) of the side wall (16B) on the niche side, the insert (34) defining a recessed receiving space accessible on the niche side of the side wall (16B), the insert (34) including an opening (opening of 34) opposing the receiving space; at least one cover (56) receivable within the insert (34) to at least partially cover the receiving space, the least one cover (34) removably receivable (via assembly/disassembly) within the insert to at least partially 
Regarding Claim 2, Myers et al., teaches the installation kit of claim 1, wherein the insert (34) is made of plastic, a polymer or a synthetic rubber (“comprised of an engineering plastic material, or of composite of metal and plastic,” ¶ [0037]).  
Regarding Claim 3, Myers et al., teaches the installation kit of claim 1, wherein the insert (34) includes a support flange (flange extending orthogonal to 34, as depicted in Fig. 3) at least partially surrounding the receiving space.  
Regarding Claim 5, Myers et al., teaches the installation kit of claim 1, wherein the upper side of the cover (56) includes a nonwoven fabric coating applied thereto (“may include a surface treatment such as electroplating or powder coating … Surface treatments for improved durability,” ¶ [0037]).  

Regarding Claim 10, Myers et al., teaches the niche of claim 8, wherein the insert (34) includes a support flange (flange extending orthogonal to 34, as depicted in Fig. 3) at least partially surrounding the receiving space.  
Regarding Claim 12, Myers et al., teaches the niche of claim 8, wherein the upper side of the cover (56) includes a nonwoven fabric coating applied thereto (“may include a surface treatment such as electroplating or powder coating … Surface treatments for improved durability,” ¶ [0037]).    
Regarding Claim 16, Myers et al., teaches the installation element of claim 15, wherein the insert (34) includes a support flange (flange extending orthogonal to 34, as depicted in Fig. 3) at least partially surrounding the receiving space.  
Regarding Claim 18, Myers et al., teaches the installation element of claim 15, wherein the upper side of the cover (56) includes a nonwoven coating applied thereto (“may include a surface treatment such as electroplating or powder coating … Surface treatments for improved durability,” ¶ [0037]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Regarding Claim(s) 4, 11, 17 , Myers et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) and further teaches the at least one cover including two or more segments (56, 54, 52 segments).  Myers et al., is silent regarding the segments being U-shaped cover segments.  
Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the segments to be U-shaped in the device of Myers et al., in order to cover much greater surface area and improve mechanical stability overall. 
Furthermore, one of ordinary skill in the art would have been led to using a different shape as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim(s) 6-7, 13-14, 19-20, Myers et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Myers et al., is silent regarding further comprising an extruded profile having a U-shaped portion with at least one through hole formed therein, the at least one waterproof LED light strip being positionable in the U-shaped portion, wherein the extruded profile is made of stainless steel or aluminum.  
 Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an 
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875